Exhibit 10.34

EMPLOYMENT AGREEMENT

Thomas Shea

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into this 2nd day of
February, 2008 (the “Effective Date”) by and between NxStage Medical, Inc. (the
“Company”) and Thomas Shea (the “Executive”).

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company upon the terms and conditions hereinafter set forth;

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment and agrees to perform Executive’s duties and
responsibilities, in accordance with the terms, conditions and provisions
hereinafter set forth. This Agreement shall be effective on the Effective Date
and shall continue until terminated in accordance with Section 2 hereof. Nothing
in this Agreement shall be construed as giving Executive any right to be
retained in the employ of the Company, and Executive specifically acknowledges
that Executive shall be an employee-at-will of the Company, and thus subject to
discharge at any time by the Company with or without cause and without
compensation of any nature except as provided in Section 2 below.

1.1 Duties and Responsibilities. Commencing on the Effective Date, Executive
shall serve as a Senior Vice President, Operations and shall perform all duties
and accept all responsibilities incident to such position as may be reasonably
assigned to Executive by the Company’s Board of Directors (the “Board”) or by
the Chief Executive Officer (“CEO”) of the Company. Executive shall be based at
the Company’s headquarters in Lawrence, Massachusetts, or such place or places
in the continental United States as the Board shall determine.

1.2 Extent of Service. Executive agrees to use Executive’s best efforts to carry
out Executive’s duties and responsibilities under Section 1.1 hereof and,
consistent with the other provisions of this Agreement, to devote substantially
all of Executive’s business time, attention and energy thereto. The foregoing
shall not be construed as preventing Executive from making passive investments
in other businesses or enterprises, provided that Executive agrees not to become
engaged in any other business activity which, in the reasonable judgment of the
Board, is likely to interfere with Executive’s ability to discharge Executive’s
duties and responsibilities to the Company.

1.3 Base Salary. For all the services rendered by Executive hereunder, the
Company shall pay Executive a base salary (“Base Salary”) at the annual rate of
$205,000, less applicable taxes and withholdings, payable bi-weekly in
installments at such times as the Company customarily pays its other senior
level executives. Executive’s Base Salary shall be reviewed annually for
appropriate increases by the Board, CEO, or compensation committee pursuant to
the normal performance review policies for senior level executives.

1.4 Incentive Compensation. Executive shall participate in short-term and
long-term incentive programs established by the Company for its senior level
executives generally, at levels determined by the Board or the compensation
committee. Executive’s incentive compensation shall be subject to the terms of
the applicable plans and shall be determined based on Executive’s individual
performance and Company performance as determined by the Board or the
compensation committee. For 2008, the compensation committee of the Board has
determined that Executive will be entitled to receive incentive compensation,
consistent with the term of the Company’s 2008 bonus plan, of up to 30% of
Executive’s Base Salary based on Executive’s individual performance and Company
performance, as determined by the compensation committee of the Board.

1.5 Stock Compensation. Subject to approval of the Company’s Board of Directors
of compensation committee of the Board, Executive shall be granted an option
(the “Option”) under the Company’s 2005 Stock Incentive Plan (the “Plan”) for
the purchase of 150,000 shares of common stock of the Company, at an exercise
price equal to the closing price of the Company’s common stock on the NASDAQ
Global Market on the date of grant. The Option shall be subject to all terms,
vesting, schedules, limitations, restrictions and termination provisions set
forth in the Plan and the separate option agreement (which shall be based on the
Company’s standard form incentive stock option agreement) which shall be
executed to evidence the grant of the Option. The Option shall be an incentive
stock option to the maximum extent permitted by law.

1.6 Retirement and Welfare Plans. Executive shall participate in employee
retirement and welfare benefit plans made available to the Company’s senior
level executives as a group or to its employees generally, as such retirement
and welfare plans may be in effect from time to time and subject to the
eligibility requirements of the plans. Nothing in this Agreement shall prevent
the Company from amending or terminating any retirement, welfare or other
employee benefit plans or programs from time to time as the Company deems
appropriate.

1.7 Reimbursement of Expenses; Vacation. Executive may participate in any and
all benefit programs, including reimbursement of business-related expenses and
vacation, which the Company makes available to its employees from time to time,
provided Executive is eligible under (and subject to all provisions of) the
policy and/or plan documents that govern these programs. The Company reserves
the right to change, add or cease any particular benefit without notice, in its
sole discretion,



--------------------------------------------------------------------------------

provided that these programs shall not be changed or terminated with respect to
all employees generally, or as otherwise required by law. For purposes of
determining vacation eligibility, Executive will be deemed to have ten
(10) years tenure with the Company.

2. Termination. Executive’s employment shall terminate upon the occurrence of
any of the following events:

2.1 Termination Without Cause or Resignation for Good Reason Before A Change of
Control.

(a) Subject to Section 2.2 below, if the Company terminates Executive’s
employment without Cause (as defined in Section 2.8) at any time before a Change
of Control or Executive resigns for Good Reason (as defined in Section 2.8) at
any time before a Change of Control, this Section 2.1 shall apply.

(b) If Executive’s employment terminates as described in subsection (a) above
and Executive executes and does not revoke a written separation agreement and
release, in a form provided by the Company, of any and all claims against the
Company and all related parties with respect to all matters arising out of
Executive’s employment by the Company, or the termination thereof (the
“Release”), Executive shall be entitled to receive the following severance
compensation, as long as Executive complies with the terms of Executive’s
Proprietary Information Agreement (as defined below):

(i) Executive shall receive severance payments in an amount equal to .50 times
Executive’s annual Base Salary at the rate in effect at the time of Executive’s
termination. The severance amount shall be paid in accordance with the Company’s
normal payroll practices over the 6-month period following Executive’s
termination of employment (the “Severance Period”). Payments shall commence
within 30 days after the effective date of the termination (or the end of the
revocation period for the Release, if later).

(ii) During the Severance Period, Executive shall continue to receive the
medical coverage in effect at the date of Executive’s termination (or generally
comparable coverage) for Executive and, where applicable, Executive’s spouse and
dependents, as the same may be changed from time to time for employees
generally, as if Executive had continued in employment during such period, or,
as an alternative, the Company may elect to pay Executive cash in lieu of such
coverage in an amount equal to Executive’s COBRA cost of continuing such
coverage (less any required employee payments calculated as if Executive had
continued to be an employee), where such coverage may not be continued (or where
such continuation would adversely affect the tax status of the plan pursuant to
which the coverage is provided). After the Severance Period, the Executive shall
be responsible for assuming all costs associated with continuing medical
coverage pursuant to COBRA. The COBRA health care continuation coverage period
under Section 4980B of the Internal Revenue Code of 1986, as amended (the
“Code”), shall run concurrently with the Severance Period.

(iii) Stock Options. All outstanding stock options and stock awards held by
Executive at the date of Executive’s termination of employment that would have
otherwise become vested and exercisable during the Severance Period will become
vested and exercisable during the Severance Period as if Executive had remained
employed during the Severance Period. Subject to the provisions of
Section 2.2(a) below, Executive shall have up to ninety (90) days following the
expiration of the Severance Period to exercise his vested options or awards
(provided that nothing in this Agreement shall extend the right of exercise
beyond the earlier of (a) the final exercise or termination date, as set forth
in the respective option or award agreement, or (b) the date of termination,
cancellation or exchange of an option as a result of a change in the Company’s
capitalization or any reorganization event, including (i) any merger or
consolidation of the Company with or into another entity as a result of which
the Common Stock of the Company is converted into or exchanged for the right to
receive cash, securities or other property or is cancelled, (ii) any exchange of
all of the Common Stock of the Company for cash, securities or other property
pursuant to a share exchange transaction, (iii) any liquidation or dissolution
of the Company, or (iv) any similar event). All options or awards not exercised
at the end of this period shall expire and be null and void. All stock option or
stock award agreements between the Executive and the Company shall continue in
full force and effect except that in the event of any conflict between this
Agreement and either the stock option or award agreement or relevant stock plan,
the terms of this Agreement shall prevail, except that this Agreement shall not
be construed to limit, in any way, Executive’s rights granted under Executive’s
option or award agreements or relevant stock plan.

(iv) Executive shall receive any benefits in accordance with the terms of any
applicable benefit plans and programs of the Company accrued as of the date of
the termination.

(c) Executive agrees that if Executive fails to comply with Executive’s
Proprietary Information Agreement, all payments under this Section 2.1 shall
immediately cease.

2.2 Termination Without Cause; Resignation for Good Reason After or in
Connection With A Change of Control.

(a) If a Change of Control occurs and (i) the Company has terminated Executive’s
employment without Cause within the period of time commencing three (3) months
prior to the public announcement by the Company or the acquiring company of such
Change of Control and extending until the Change in Control, and unless the
Company can reasonably demonstrate that such termination did not arise in
connection with such Change of Control, or (ii) the Company terminates
Executive’s employment without Cause at any time upon or after a Change of
Control, or (iii) Executive resigns for Good Reason (as defined in Section 2.8)
upon or at any time during the 12-month period following the Change of Control,
this Section 2.2 shall apply.



--------------------------------------------------------------------------------

(b) If Executive’s employment terminates as described in subsection (a) above
and Executive executes and does not revoke a Release, Executive shall be
entitled to receive the following severance compensation, as long as Executive
complies with the terms of Executive’s Proprietary Information Agreement:

(i) Executive shall receive a lump sum severance payment in an amount equal to
(A) 1 times Executive’s annual Base Salary at the rate in effect at the time of
Executive’s termination, plus (B) 1 times the greater of (X) Executive’s annual
bonus paid by the Company to Executive for the fiscal years preceding
Executive’s termination of employment or (Y) the Executive’s target annual bonus
for the then current year. The payment shall be made within 30 days after the
effective date of the termination of employment (or the end of the revocation
period for the Release, if later).

(ii) During the 12-month period following Executive’s termination of employment
(the “CIC Severance Period”), Executive shall continue to receive the medical
coverage in effect at the date of Executive’s termination (or generally
comparable coverage) for Executive and, where applicable, Executive’s spouse and
dependents, as the same may be changed from time to time for employees
generally, as if Executive had continued in employment during such period, or,
as an alternative, the Company may elect to pay Executive cash in lieu of such
coverage in an amount equal to Executive’s COBRA cost of continuing such
coverage (less any required employee payments calculated as if Executive had
continued to be an employee), where such coverage may not be continued (or where
such continuation would adversely affect the tax status of the plan pursuant to
which the coverage is provided). After the CIC Severance Period, the Executive
shall be responsible for assuming all costs associated with continuing medical
coverage pursuant to COBRA. The COBRA health care continuation coverage period
under Section 4980B of the Code shall run concurrently with the CIC Severance
Period.

(iii) Without limiting any acceleration of vesting provided for under
Executive’s stock option or stock award agreements in connection with a Change
of Control, all outstanding stock options and stock awards held by Executive at
the date of Executive’s termination of employment shall become fully vested and
exercisable on the date of termination of employment. Executive shall have up to
ninety (90) days following his date of termination to exercise his vested
options or awards. All options or awards not exercised at the end of this period
shall expire and be null and void. Notwithstanding any other provision of this
Agreement but subject to the next succeeding sentence of this subsection (iii),
if Executive’s employment is terminated pursuant to Section 2.2(a)(i) above,
then Executive shall have up to ninety (90) days following the Change of Control
to exercise his vested options and awards. Nothing in this Agreement shall
extend the right of exercise beyond the earlier of (a) the final exercise or
termination date, as set forth in the respective stock option or stock award
agreements, or (b) the date of termination, cancellation or exchange of an
option as a result of a change in the Company’s capitalization or any
reorganization event, including (i) any merger or consolidation of the Company
with or into another entity as a result of which the Common Stock of the Company
is converted into or exchanged for the right to receive cash, securities or
other property or is cancelled, (ii) any exchange of all of the Common Stock of
the Company for cash, securities or other property pursuant to a share exchange
transaction, (iii) any liquidation or dissolution of the Company, or (iv) any
similar event; provided that if any of Executive’s stock options or stock awards
would terminate upon a Change of Control because they are not assumed by the
successor entity, all of Executive’s outstanding stock options and stock awards
shall become vested immediately prior to the Change of Control, within a
timeframe determined by the Compensation Committee of the Company, and
reasonably acceptable to Executive, to allow Executive to exercise all of his
options and/or awards prior to the Change of Control; provided that the options
or awards not vested immediately prior to the Change of Control shall be subject
to the effectiveness of the Change of Control. All stock option and stock awards
agreements between the Executive and the Company shall continue in full force
and effect, except that in the event of any conflict between this Agreement and
either the stock option or award agreement or relevant stock plan, the terms of
this Agreement shall prevail, except that this Agreement shall not be construed
to limit, in any way, Executive’s rights granted under Executive’s stock option
or stock award agreements or relevant stock plan.

(iv) Executive shall receive any benefits accrued in accordance with the terms
of any applicable benefit plans and programs of the Company as of the date of
termination.

(c) If Executive’s employment is terminated pursuant to Section 2.2(a)(i) above,
then (i) subject to the provisions of Section 2.2(b), Executive shall be
entitled to receive the severance compensation set forth in Section 2.2(b) above
and the provisions of Section 2.3 below in lieu of the severance compensation
set forth in Section 2.1 above, and (ii) any amounts owed to Executive pursuant
to this Section 2.2 shall be offset by the amounts already paid to Executive
pursuant to Section 2.1. In addition, to the extent any stock option has
terminated pursuant to the provisions of Section 2.1(b)(iii) above, such
termination shall be null and void, and Executive shall have the rights pursuant
to Section 2.2(b) above (subject to the provisions of Section 2.2 (b)(iii)
above).

(d) Executive agrees that if Executive materially breaches the terms of
Executive’s Proprietary Information Agreement, all payments under this
Section 2.2 shall immediately cease.

2.3 Voluntary Termination. Executive may voluntarily terminate Executive’s
employment for any reason upon 30 days’ prior written notice. In such event,
after the effective date of such termination, except as provided in Sections 2.1
and 2.2



--------------------------------------------------------------------------------

with respect to a resignation for Good Reason, no further payments shall be due
under this Agreement, except that Executive shall be entitled to any benefits
accrued as of the employment termination date in accordance with the terms of
any applicable benefit plans and programs of the Company.

2.4 Disability. The Company may terminate Executive’s employment if Executive
has been unable to perform the material duties of Executive’s employment for a
period of 90 days (which need not be consecutive) in any 12-month period because
of physical or mental injury or illness (“Disability”); provided, however, that
the Company shall continue to pay Executive’s Base Salary until the Company acts
to terminate Executive’s employment. Executive agrees, in the event of a dispute
under this Section 2.4 relating to Executive’s Disability, to submit to a
physical examination by a licensed physician jointly selected by the Board and
Executive. If the Company terminates Executive’s employment for Disability, no
further payments shall be due under this Agreement, except that Executive shall
be entitled to any benefits accrued as of the employment termination date in
accordance with the terms of any applicable benefit plans and programs of the
Company.

2.5 Death. If Executive dies while employed by the Company, the Company shall
pay to Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, any benefits accrued as of the date of death under
the Company’s benefit plans and programs. Otherwise, the Company shall have no
further liability or obligation under this Agreement to Executive’s executors,
legal representatives, administrators, heirs or assigns or any other person
claiming under or through Executive.

2.6 Cause. The Company may terminate Executive’s employment at any time for
Cause (as defined in Section 2.8) upon written notice to Executive, in which
event all payments under this Agreement shall cease. Executive shall be entitled
to any benefits accrued before Executive’s termination in accordance with the
terms of any applicable benefit plans and programs of the Company.

2.7 Notice of Termination. Any termination of Executive’s employment shall be
communicated by a written notice of termination to the other party hereto given
in accordance with Section 7. The notice of termination shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) briefly
summarize the facts and circumstances deemed to provide a basis for a
termination of employment and the applicable provision hereof, and (iii) specify
the termination date in accordance with the requirements of this Agreement.

2.8 Definitions.

(a) “Cause” shall mean any of the following grounds for termination of
Executive’s employment:

(i) Executive shall have been convicted of, indicted for, or entered a plea of
guilty or nolo contendere to, any crime involving moral turpitude or any felony;

(ii) Executive intentionally and continually fails to perform Executive’s
reasonably assigned material duties to the Company (other than a failure
resulting from Executive’s incapacity due to physical or mental illness), which
failure has continued for a period of at least 30 days after a written notice of
demand for substantial performance, signed by a duly authorized officer of the
Company, has been delivered to Executive specifying the manner in which
Executive has failed substantially to perform; or

(iii) Executive materially breaches the terms of Executive’s Proprietary
Information Agreement.

(b) “Change of Control” as used herein, a “Change of Control” shall be deemed to
have occurred if:

(i) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
voting power of the then outstanding securities of the Company; provided that a
Change of Control shall not be deemed to occur as a result of a transaction in
which the Company becomes a subsidiary of another corporation and in which the
stockholders of the Company, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors; or

(ii) The consummation of (A) a merger or consolidation of the Company with
another corporation where the stockholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such stockholders to more than 50% of
all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors, (B) a sale or other disposition of all or
substantially all of the assets of the Company, or (C) a liquidation or
dissolution of the Company.

(iii) In each case, a Change of Control shall not be deemed to occur, unless
such event also constitutes a “change in the ownership or effective control of a
corporation or a change in the ownership of a substantial portion of the assets
of a corporation”, as defined for purposes of Section 409A of the Internal
Revenue Code.



--------------------------------------------------------------------------------

(c) “Good Reason” shall mean the occurrence of any of the following events or
conditions, unless Executive has expressly consented in writing thereto, or
except as a result of Executive’s physical or mental incapacity or as described
in the last sentence of this subsection (c):

(i) a material reduction in Executive’s Base Salary; provided however, that such
reduction shall not trigger Good Reason if all similarly situated executives are
similarly affected by a decrease in Base Salary; provided further, if such
decrease is equal to or greater than 20% of Executive’s Base Salary, Good Reason
shall be available to the Executive;

(iii) the assignment to the Executive of duties inconsistent in any material
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority or responsibilities;

(iv) the Company requires that Executive’s principal office location be moved to
a location more than 50 miles from Executive’s principal office location and
principal residence (as defined by Section 217 of the Code) immediately before
the change in location; or

(v) a material breach by the Company of this Agreement.

Notwithstanding the foregoing, Executive shall not have Good Reason for
termination unless Executive gives written notice of termination for Good Reason
within 30 days after initial occurrence of the condition giving rise to Good
Reason occurs and the Company does not correct the action or failure to act that
constitutes the grounds for Good Reason, as set forth in Executive’s notice of
termination, within 30 days after the date on which Executive gives written
notice of termination. Termination for Good Reason shall occur within seven
(7) days of the expiration of the 30 day cure period if the cause for such Good
Reason termination remains uncured.

2.9 Distributions. The following rules shall apply with respect to distribution
of the payments and benefits, if any, to be provided to the Executive under this
Article 2:

(i) It is intended that each installment of the payments and benefits provided
under Article 2 shall be treated as a separate “payment” for purposes of
Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and the
guidance issued thereunder (“Section 409A”). Neither the Company nor the
Executive shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A;

(ii) If, as of the date of the “separation from service” of the Executive from
the Company, the Executive is not a “specified employee” (each within the
meaning of Section 409A), then each installment of the payments and benefits
shall be made on the dates and terms set forth in Article 2; and

(iii) If, as of the date of the “separation from service” of the Executive from
the Company, the Executive is a “specified employee” (each, for purposes of this
Agreement, within the meaning of Section 409A), then:

(A) Each installment of the payments and benefits due under Article 2 that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when the separation from service occurs, be paid within the
Short-Term Deferral Period (as hereinafter defined) shall be treated as a
short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A. For
purposes of this Agreement, the “Short-Term Deferral Period” means the period
ending on the later of the 15th day of the third month following the end of the
Executive’s tax year in which the Executive’s separation from service occurs and
the 15th day of the third month following the end of the Company’s tax year in
which the Executive’s separation from service occurs; and

(B) Each installment of the payments and benefits due under Article 2 that is
not paid within the Short-Term Deferral Period and that would, absent this
subsection, be paid within the six-month period following the “separation from
service” of the Executive of the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
the death of the Executive), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following the Executive’s separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments and
benefits if and to the maximum extent that such installment is deemed to be paid
under a separation pay plan that does not provide for a deferral of compensation
by reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii)
(relating to separation pay upon an involuntary separation from service) or
Treasury Regulation 1.409A-1(b)(9)(iv) (relating to reimbursements and certain
other separation payments). Such payments shall bear interest at an annual rate
equal to the prime rate as set forth in the Eastern edition of the Wall Street
Journal on the Date of Termination, from the Date of Termination to the date of
payment. Any installments that qualify for the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of the second taxable year of the Executive following the taxable year of the
Executive in which the separation from service occurs.



2.10 Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in or rights under any benefit,
bonus, incentive or other plan or program provided by the Company and for which
Executive may qualify; provided, however, that if Executive becomes entitled to
and receives the payments provided for in Section 2 of this Agreement, Executive
hereby waives Executive’s right to receive payments under any severance plan or
similar program applicable to all employees of the Company.

2. Employee Proprietary Information, Inventions and Noncompete Provisions.
Executive hereby acknowledges his obligations pursuant to the proprietary
information, inventions and noncompete provisions attached hereto as Exhibit A
(the



--------------------------------------------------------------------------------

“Proprietary Information Agreement”), including but not limited to, the
obligation to refrain from using or disclosing the proprietary information of
the Company. Executive acknowledges that these obligations shall survive the
termination of his employment with the Company, consistent with the terms of the
proprietary information, inventions and noncompete provisions in Exhibit A.

3. Acknowledgment. Executive states and represents that he or she has had an
opportunity to fully discuss and review the terms of this Agreement, including
Exhibit A, with an attorney. Executive further states and represents that he or
she has carefully read this Agreement, including Exhibit A, understands the
contents herein, freely and voluntarily assents to all of the terms and
conditions hereof, and signs his name of his own free act.

4. Survivorship. The respective rights and obligations of the parties under this
Agreement shall survive any termination of Executive’s employment to the extent
necessary to the intended preservation of such rights and obligations.

5. Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.

6. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company, to:

NxStage Medical, Inc.

439 South Union St., 5th Floor

Lawrence, MA 01843

Attn: Chief Executive Officer, with a copy to General Counsel

If to Executive, to:

Thomas Shea

140 Johnny Cake St.

North Andover, MA 01845

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

7. Contents of Agreement; Amendment and Assignment.

(a) This Agreement, together with the Proprietary Information Agreement, sets
forth the entire understanding between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior agreements and
understandings concerning Executive’s employment by the Company and cannot be
changed, modified, extended or terminated except upon written amendment approved
by the Board and executed on its behalf by a duly authorized officer of the
Company and by Executive.

(b) All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Executive under this
Agreement are of a personal nature and shall not be assignable or delegatable in
whole or in part by Executive. The Company shall require that any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of the
Company, within 15 days of such succession, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as the Company
would be required to perform if no such succession had taken place.

8. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

9. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.



--------------------------------------------------------------------------------

10. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement.

11. Miscellaneous. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.

12. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the Commonwealth of Massachusetts without giving effect to any conflict
of laws provisions or canons of construction that construe agreements against
the draftsperson.

13. Section 409A. This Agreement is intended to comply with the provisions of
Section 409A and the Agreement shall, to the extent practicable, be construed in
accordance therewith. Terms defined in the Agreement shall have the meanings
given such terms under Section 409A if and to the extent required in order to
comply with Section 409A. Notwithstanding the foregoing, to the extent that the
Agreement or any payment or benefit hereunder shall be deemed not to comply with
Section 409A, then neither the Company, the Board of Directors nor its or their
designees or agents shall be liable to the Executive or any other person for any
actions, decisions or determinations made in good faith.

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

NxStage Medical, Inc.

/s/ Jeffrey H. Burbank

Jeffrey H. Burbank President and Chief Executive Officer EXECUTIVE

/s/ Thomas F. Shea

Thomas F. Shea